Opinion by
Hurt, J.
§ 98. Citation; service of, by publication. Where the citation was served by publication for four successive weeks prior to the term of the court at which the judgment was rendered, but not for that length of time prior to the return day of the writ, it was held that the service was sufficient, and that a motion to quash the service was properly overruled. [Pas. Dig. art. 1506; R. S. art. 1229; Hill v. Baylor, 23 Tex. 263.]
§ 99. Conflict of evidence. Where there is a conflict of evidence, the verdict of a jury will not be disturbed, however meagre and unsatisfactory the proof sustaining it may be. [Brown v. Boulden, 18 Tex. 431; Tucker v. Anderson, 27 Tex. 281; Evans v. Mills, 16 Tex. 198.]
§ 100. Wife; incompetent to testify, when. In a suit in which the husband is á party, his wife is incompetent to testify in his behalf. [Gee v. Scott, 48 Tex. 510.]
Reversed and remanded.